DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For instance, claim recites “…hauling machine by the hydraulic excavator has been conducted that is transmitted from a hauling machine (Emphasis added) side controller possessed by the hauling machine and on the determination result of the first determination…”
The limitation as recited fails to make clear what the transmitted information from the hauling machine actually is.  It’s unclear if Applicants inadvertently left out a nexus between limitations or if the wording was lost in translation.  For the purposes of examination, the “third determination” will be interpreted as being transmitted by the work implement. 


Allowable Subject Matter
Claims 1 – 6 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Tanaka et al. (Pub. No.: US 2014/0261152 A1).  Tanaka teaches a dump truck parking position indication system and a hauling system that allows the operator of a loading machine to determine a parking position and a parking direction of a dump truck.  As part of the parking position indication, posture of a bucket performing the loading operation onto the dump truck, may be considered.  
In regards to claim 1, Tanaka taken either individually or in combination with other prior art fails to teach or render obvious a hydraulic excavator comprising: calculating a first load that is a load of the object to be worked loaded onto the hauling machine by the hydraulic excavator based on a thrust force of the hydraulic cylinder and a determination result of the first determination, performing a third determination of determining whether or not the first load is to be integrated based on a determination result of a second determination of determining whether or not the loading of the object to be worked onto the hauling machine by the hydraulic excavator has been conducted and transmitted from a hauling machine side controller possessed by the hauling machine and on the determination result of the first determination, and calculates the loaded weight on the hauling machine by integrating the first load in a case where it is determined by the third determination that the first load is to be integrated.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663